 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,     )              CASE NO. CR14-684-CAS-24
                                   )
13             Plaintiff,          )
          v.                       )              ORDER RE RESIDENTIAL DRUG
14                                 )              TREATMENT PROGRAM
     LUIS ORTIZ,                   )
15             Defendant.          )
                                   )
16                                 )
     _____________________________ )
17

18         On November 26, 2019, this matter came before the Court on Petition on Probation
19   and Supervised Release originally filed on August 7, 2019. Government counsel, Lindsay
20   Bailey, the defendant and his appointed attorney, John Targowski, were present. The U.S.
21   Probation Supervisor, Mahogany Thomas, was also present. On September 16, 2019, the
22   defendant admitted to the violation of his supervised release as stated in the petition filed
23   August 7, 2019. The Court Orders the following new condition:
24         •      The Offender shall reside at, participate in and successfully complete a six
25                month residential drug treatment and counseling program approved by the U.S.
26                Probation Office, that includes urinalysis, breath/and or sweat patch testing, for
27                treatment of narcotic addiction or drug dependency; and the offender shall
28                observe the rules of that facility.
 1       The defendant is released to the custody of the United States Probation Officer,
 2 Release No. 13328.

 3

 4

 5 DATED:      November 26, 2019             __________________________________
                                             CHRISTINA A. SNYDER
 6                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
